DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with James Burke on 2/14/2022. 

The application has been amended as follows:

    1. (Currently Amended) A method of delivering a treatment agent from a dose container to a subject using a nasal delivery device, the method comprising: 
               inserting the dose container into a disposable drug cartridge, the disposable drug cartridge comprising a nasal prong with a mesh member positioned on , wherein the distal end and the mesh member are configured to be inserted into a nose of the subject; 
               coupling the disposable drug cartridge to the nasal delivery device so that the mesh member is in contact with an ultrasonic actuator; and 
               applying pressure to a reservoir of the dose container to deliver the treatment agent in a reservoir of the dose container to the mesh member at a controlled rate.

               3. (Currently Amended) The method of claim 2, wherein aerosolizing the treatment agent comprises activating the ultrasonic actuator that is in contact with the mesh member.

               4. (Currently Amended) The method of claim 3, wherein the 

               16. (Currently Amended) The method of claim 15, wherein the 


               17. (Currently Amended) The method of claim 15, wherein the alignment device comprises a display screen, the method further comprises displaying an image of an interior of a nostril of the subject on the display screen.


               inserting the dose container into a disposable drug cartridge that has a nasal prong with a mesh member positioned on , wherein the distal end and the mesh member are configured to be inserted into a nose of the subject, wherein the dose container includes a fluid delivery member comprising a flexible dose bulb and defining a fluid flow path from the flexible dose bulb to a distal 
end of the fluid delivery member, 
               coupling the disposable drug cartridge to the nasal delivery device so that the mesh member is in contact with an ultrasonic actuator; 
               applying pressure to the flexible dose bulb to break a storage seal separating the flexible dose bulb and from the fluid flow path; and 
               delivering the treatment agent from the flexible dose bulb along the fluid flow path to the mesh member at a controlled rate.

               20. (Currently Amended) The method of claim 19, wherein aerosolizing the treatment agent comprises activating the ultrasonic actuator that is in contact with the mesh member.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Bagley (WO 2011/153406), Arne (2013/0172690) and Lloyd 
Bagley discloses a method of using a nasal delivery device (device (150) shown in fig. 12, paragraph 0107, Bagley discloses that device in fig. 12 is similar to embodiment shown in embodiment of device (10)), for delivering a treatment agent from a dose container (58, 72 or 112, figs. 4 or 12, paragraphs 0090, 095 and 0102) to a subject, the device comprising: inserting the dose container into a disposable drug cartridge (14 and 50 comprising 56 can be considered as a cartridge since it is removable from the device, see figs. 7 and 3, together with 50, it forms a cartridge), the disposable drug cartridge comprising a nasal prong with a mesh member (mesh is 56, paragraph 0090), coupling the disposable drug cartridge to the nasal delivery device so that the mesh member is in contact with an ultrasonic actuator (82, see figs. 7-8, paragraphs 0096-0097); and applying pressure to a reservoir of the dose container to delivery the treatment agent in a reservoir of the dose container to the mesh member at a controlled rate (see paragraph 0095). 
Arne teaches a method and medicament delivery apparatus (700, fig. 15B, paragraph 0203) comprising a dose container (704, fig. 15B), and pressurize feed system (706, fig. 15B, paragraph 0203) for delivering treatment agent from the dose container at a controlled rate (see paragraph 0203).
Lloyd teaches method and a medicament delivery apparatus (apparatus 6 in fig. 1, Col 8, lines 62-67) comprising a reservoir dose container (reservoir containing medicament 10 of container 2, fig. 1, Col 9, lines 27-41), and pressurize feed system (24, 21, 22, 20, 23, 28, 27, and 26, see fig. 1) configured to engage with the dose 
However, Bagley, Arnia and Lloyd fail to disclose the method comprising the combination of method steps and the step of inserting the dose container into a disposable drug cartridge, the disposable drug cartridge comprising a nasal prong with a mesh member positioned on a distal end of the nasal prong, wherein the distal end and the mesh member are configured to be inserted into a nose of the subject. Therefore, to modify Bagley with Arnia and Lloyd to arrive at the claimed invention would be based upon improper hindsight. 
Therefore, claims 1-20 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 

Papania (2009/0223513)(2004/0134494) is cited to show an aerosol delivery system comprising a reservoir, mesh and an ultrasonic actuator. 
Gumaste (2013/0255678) is cited to show an inhaler comprising a temperature sensor. 
Monsees (2013/0042865) is cited to show an inhaler comprising a motion sensor. 
Kim (2009/0301472) is cited to show an aerosol delivery systems comprising a vibrating mesh and a reservoir. 
Patel (2003/0127538) is cited to show a nebulizer comprising a removable cartridge. 
Hamano (2007/0076067) is cited to show a liquid ejection apparatus comprising a cartridge and a reader for reading information on the cartridge. 
Poutiatine (2008/0164275) is cited to show a drug storage and dispensing device comprising a cartridge having an RFID tag. 
Paterno (2009/0255534) is cited to show a cartridge comprising an RFID tag. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785